DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 7/27/2021 is acknowledged. Claims 1-16 and new Claims 21-24 are under consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LiCausi et al (US 10,177,028).
	With respect to Claim 1, LiCausi et al disclose a method for forming an interconnect structure (Figure 7) comprising forming a layer of conductive material  (Figure 7, 115) over a substrate (Figure 7, 105) ; forming a metallic capping layer (Figure 7, 130)  over the layer of conductive material (Figure 7, 115); forming a layer of insulating material (Figure 7, 135) over the metallic capping layer (Figure 7, 130); forming a via  (Figure 6, 155) within the layer of insulating material and the metallic capping layer, and 
With  respect to Claim 4, LiCausi et al disclose wherein forming the layer of insulating material (Figure 7, 135) comprises depositing the layer of insulating material over top and side surfaces of the metallic capping layer (Figure 7, 130). The insulating material is over all of the surfaces of the metallic capping layer. 
				     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over LiCausi et al (US 10,177,028).
	LiCausi et al is relied upon as discussed above. LiCausi et al discloses substrate 105 (Figure 1) is made of a dielectric layer. See column 3, lines 30-55.
However, LiCausi et al does not disclose another layer of insulating  layer coplanar with the layer of conductive material, as required by the Claims at hand.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to form two insulating layers instead of one (layer 105), and arrive at the presently claimed invention, as duplication of parts for their known benefit is prima facie obvious. See In re Harza, 124 USPQ 378 (CCPA 1960). In the present case, the formation of two layers instead of one would be a duplication of parts, which is within the skill of one of ordinary skill in the art.
	With respect to Claim 2, LiCausi et al discloses forming the layer of conductive material comprises forming another layer of insulating material  (top layer of two layers which constitute 105) substantially coplanar with the layer of conductive material (Figure 1 and corresponding text), wherein forming the metallic capping layer comprises selectively growing the metallic capping layer comprises selectively growing the metallic capping layer (Figure 4, 130)  over the layer of conductive material 
	With respect to Claim 3, LiCausi et al discloses  selectively growing the layer of conductive material comprises selectively growing cobalt, ruthenium, tungsten or combinations thereof over the layer of conductive material. See Figures 3-4 and corresponding text, and column 4, lines 1-35.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LiCausi et al (US 10,177,028) as applied to claims 1-4  above, and further in view of Wang et al (US 2019/0326296).
	LiCausi et al is relied upon as discussed above. 
However, LiCausi et al does not disclose the layer of insulating material is aluminum nitride, as required by the Claims at hand.
Wang et al also pertains to interconnect structures and discloses the use of aluminum nitride as an insulating material. See paragraph 35.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use aluminum nitride in the device of LiCausi et al, for its known benefit in the art as an insulating material as disclosed by Wang et al. The use of a known material, aluminum nitride, for its known benefit, as an insulating material would have been prima facie to one of ordinary skill in the art.  
	With respect to Claim 5, LiCausi et al combined with Wang et al make obvious forming the layer of insulating material comprises depositing an aluminum nitride layer over the metallic capping layer. See paragraph 35 of Wang et al. 

Claims 6-7 are  rejected under 35 U.S.C. 103 as being unpatentable over LiCausi et al (US 10,177,028) as applied to claims 1-4  above, and further in view of Schmid et al  (US 2020/00075426).
LiCausi et al is relied upon as discussed above. 

Schmid et al pertains to methods of forming integrated devices and discloses etching forms a layer of fluorine contained compounds within the metallic capping layer. See paragraph 35.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, that the etch process in the device of LiCausi et al, would result in the formation of metal fluoride as disclosed by Schmid et al. The use of a known process, etching, and its resultant formation of metal fluoride residue would have been prima facie to one of ordinary skill in the art.  
	With respect to Claim 6, LiCausi et al in view of  Schmid et al make obvious forming the via comprises forming a layer of fluorine contained compounds within the metallic capping layer. See paragraph 35 of Schmid et al.
	With respect to Claim 7, LiCausi et al disclose the use of oxidizers to remove the etch residues. See column 5, lines 1-15. Therefore LiCausi  et al in view of Schmid et al make obvious forming the via comprises removing the layer of fluorine contained compounds with an oxidizer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LiCausi et al (US 10,177,028) as applied to claims 1-4  above, and further in view of Valcore, Jr et al   (US 2011/0058302).
LiCausi et al is relied upon as discussed above. 
However, LiCausi et al does not disclose forming another via within the layer of insulating material; and removing electrostatic charges in other via with a dechuck process associated with a power from about 10 Watts to about 1000 Wats, as required by the Claims at hand.
Valcore, Jr et al  to methods of forming integrated devices and discloses a dechucking operation to remove electrostatic charges, and its optimization. See paragraph 72.
prima facie to one of ordinary skill in the art.  With respect to the power range, the power is a result effective variable, and its selection would have been obvious to one of ordinary skill in the art, in the absence of unobvious results. See In re Antonie, 195 USPQ 6 (CCPA 1977).
With respect to Claim 8, LiCausi et al in view of Valcore, Jr et al make obvious “forming another via within the layer of insulating material; and removing electrostatic charges in other via with a dechuck process associated with a power from about 10 Watts to about 1000 Wats”, for the reasons as discussed above. See paragraph 72 of Valcore, Jr. et al..

Claim 9-11 and 15-16 are  rejected under 35 U.S.C. 103 as being unpatentable over LiCausi et al (US 10,177,028) as applied to claims 1-4  above, and further in view of Chang et al  (US 2016/0365271).
With respect to Claim 9, Claim 9 is rejected for the reasons as discussed with respect to Claim 1.  LiCausi et al is relied upon as discussed above. 
However, LiCausi et al does not disclose  forming a fin structure on a substrate,  as required by the Claims at hand.
Chang et al pertains to finFET device structures and discloses a substrate (Figure 1, 102), fin structures  (Figure 1, 20) and an interconnect structure to provide an electrical connection. See Figure 1 and corresponding text, especially paragraphs 19-26 and 101.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a the finFET structure in the device of LiCausi et al, for its known benefit of increasing the device density as disclosed by Chang et al.  The use of a known structures, finFETS as disclosed by prima facie to one of ordinary skill in the art. 
With respect to Claim 10, LiCausi et al  in view of Chang et al suggest  forming another layer of insulating material  (top layer of two layers which constitute 105; duplication of parts for their known benefit is prima facie obvious. See In re Harza, 124 USPQ 378 (CCPA 1960) as discussed with respect to Claim 2 ) over the fin structure  (Figure 1 and corresponding text of Chang et al, wherein forming the metallic capping layer comprises selectively growing the metallic capping layer comprises selectively growing the metallic capping layer (Figure 4, 130 of LiCausi et al )  over the layer of conductive material (Figure 3, 115 of LiCausi et al) while exposing the other layer of insulating material (top portion of 105 is exposed of LiCausi et al). See Figures 3-4 and corresponding text, and column 4, lines 1-35 of LiCausi et al.
With  respect to Claim 11, LiCausi et al disclose wherein forming the layer of insulating material (Figure 7, 135) comprises depositing the layer of insulating material over top and side surfaces of the metallic capping layer (Figure 7, 130). The insulating material is over all of the surfaces of the metallic capping layer. 
With respect to Claim 15, LiCausi et al disclose  further comprising forming an other layer of conductive material  (Figure 8, 160) in the via to contact the layer of conductive material and the metallic capping layer. See Figure 8 and corresponding text of LiCausi et al.
	With respect to Claim 16, LiCausi et al  further comprising forming an other layer of conductive material (Figure 8, 175) over the via and the layer of insulating material. See Figure 8 and corresponding text of LiCausi et al. 


Claims 12-13 are  rejected under 35 U.S.C. 103 as being unpatentable over LiCausi et al (US 10,177,028) in view of Chang et al  (US 2016/0365271 as applied to claims 9-11 and 15-16 above, and further in view of Schmid et al  (US 2020/0075426).
LiCausi et al and Chang et al are relied upon as discussed above. 
However, LiCausi et al in view of Chang et al do not disclose forming an other via in the layer of the insulating material and over a portion of the metallic capping layer; and intermixing the portions of the metallic capping layer with fluorine, as required by the Claims at hand.
Schmid et al pertains to methods of forming integrated devices and discloses etching forms a layer of fluorine contained compounds within the metallic capping layer. See paragraph 35.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, that the etch process in the device of LiCausi et al in view of Chang et al , would result in the intermixing the portions of the metallic capping layer with fluorine (formation of metal fluoride) as disclosed by Schmid et al. The use of a known process, etching, and its resultant formation of metal fluoride residue would have been prima facie to one of ordinary skill in the art.  
	With respect to Claim 12, LiCausi et al and Chang et al  in view of Schmid et al make obvious forming an other via in the layer of the insulating material and over a portion of the metallic capping layer; and intermixing the portions of the metallic capping layer with fluorine. See paragraph 35 of Schmid et al.
	With respect to Claim 13, LiCausi et al disclose the use of oxidizers to remove the etch residues. See column 5, lines 1-15. Therefore LiCausi  et al and Chang et al n view of Schmid et al make obvious forming the via further comprises selectively removing the portion of the metallic capping layer with an oxidizer, while exposing an other portion of the metallic capping layer.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LiCausi et al (US 10,177,028) in view of Chang et al  (US 2016/0365271 as applied to claims 9-11 and 15-16  above, and further in view of Valcore, Jr et al   (US 2011/0058302).
LiCausi et al and Chang et al are relied upon as discussed above. 
However, LiCausi et al and Chang et al do not disclose forming the via comprises discharging  electrical charges from the other via with a dechuck process associated with a power from about 10 Watts to about 1000 Wats, as required by the Claims at hand.
Valcore, Jr et al  to methods of forming integrated devices and discloses a dechucking operation to remove electrostatic charges which comprises discharging electrical charges, and its optimization. See paragraph 72.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a dechuck  process in the process of LiCausi et al in view of Chang et al, for its known benefit of removing electrostatic charges as disclosed by Valcore, Jr. et al. The use of a known process, dechucking, for its benefit in removing electrostatic charges would have been prima facie to one of ordinary skill in the art.  With respect to the power range, the power is a result effective variable, and its selection would have been obvious to one of ordinary skill in the art, in the absence of unobvious results. See In re Antonie, 195 USPQ 6 (CCPA 1977).
With respect to Claim 14, LiCausi et al in view of Valcore, Jr et al make obvious “discharging  electrical charges from the other via with a dechuck process associated with a power from about 10 Watts to about 1000 Wats  ”, for the reasons as discussed above. See paragraph 72 of Valcore, Jr. et al..




Claims 21-23 are  rejected under 35 U.S.C. 103 as being unpatentable over LiCausi et al (US 10,177,028) as applied to claims 1-4  above, and further in view of Schmid et al  (US 2020/0075426).
LiCausi et al is relied upon as discussed above with respect to Claims 1-4. Moreover, LiCausi et al disclose the formation of a second conductive layer in the opening and in contact with the first conductive layer  See Figure 8, 160 and corresponding text. Furthermore, LiCausi et al disclose the use of oxidizers to remove the etch residues. See column 5, lines 1-15.
However, LiCausi et al does not disclose  explicitly disclose reacting the portion of the metallic capping layer with the etching process to form an intermixing layer as required by the Claims at hand.
Schmid et al pertains to methods of forming integrated devices and discloses etching forms a layer of fluorine contained compounds within the metallic capping layer (metal fluorides). See paragraph 35.
	With respect to Claim 21, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, that the etch process in the device of LiCausi et al, would result in the formation of metal fluoride as disclosed by Schmid et al. The use of a known process, etching, and its resultant formation of metal fluoride residue would have been prima facie to one of ordinary skill in the art.  
With respect to Claim 22,  Schmid et al disclose reacting the  portion of the metallic capping layer comprises forming a mixture compound with halogen and a material of the metallic capping layer. See paragraph 35.
	With respect to Claim 23, LiCausi et al in view of Schmid et al would inherently result in the limitation “wherein reacting the portion of the metallic capping layer comprises forming an amorphized material of a crystalline material of the metallic capping layer”, as all of the reaction conditions are disclosed.

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over LiCausi et al (US 10,177,028)  in view of Schmid et al  (US 2019/0326296) as applied to claims 21-23  above, and further in view of Wang et al (US 2019/0326296).
	LiCausi et al and Schmid et al are relied upon as discussed above. 
However, LiCausi et al and Schmid et al do not disclose catalyzing a formation  as required by the Claims at hand.
Wang et al also pertains to interconnect structures and discloses the use of aluminum nitride as an insulating material. See paragraph 35.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use aluminum nitride in the device of LiCausi et al in view of Schmid et al, for its known benefit in the art as an insulating material as disclosed by Wang et al. The use of a known material, aluminum nitride, for its known benefit, as an insulating material would have been prima facie to one of ordinary skill in the art.  
	 With respect to Claim 24, LiCausi et al and Schmid et al  combined with Wang would inherently result in the limitation “wherein reacting the portion of the metallic capping layer comprises catalyzing a formation of the intermixing layer with a sputtering material of the insulating layer”, as the same materials and reaction conditions are disclosed. The presence of aluminum nitride would act inherently as a catalyst. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
October 6, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812